This demurrer is addressed to the second count of the complaint. That count alleges that the plaintiff was an invitee of a tenant of the defendant and was injured by reason of an inherently dangerous condition on a common porch caused by a faulty plan of construction of the railing, which condition constituted a nuisance.
The ground of demurrer is, in essence, that this count of the *Page 73 
complaint alleges at most a private nuisance and this plaintiff cannot recover because he had no interest in the premises concerned.
The case of Webel vs. Yale University, 125 Conn. 515, is decisive of this matter. The opinion in that case says (p. 525): "A private nuisance exists only where one is injured in relation to a right which he enjoys by reason of his ownership of an interest in land. `In the modern authorities it [private nuisance] includes all injuries to an owner or occupier in the enjoyment of the property of which he is in possession, without regard to the quality of the tenure'."
It is perfectly clear that the plaintiff in this case has not been injured in relation to any right which he enjoyed by reason of his tenure of any real estate. Accordingly, he has no cause of action sounding in nuisance.
   The demurrer, therefore, is sustained.